Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 16, 2015

The Court of Appeals hereby passes the following order:

A15A0853. SEAN RICHARDS v. THE HONORABLE GLEN ASHMAN,
    MUNICIPAL JUDGE FOR THE CITY OF EAST POINT.

      Following his conviction in municipal court of obstructing officers, Sean
Richards petitioned the superior court for a writ of certiorari. On July 11, 2014, the
superior court granted the writ of certiorari. However, after Richards failed to comply
with OCGA § 5-4-5 (a) by posting bond or filing an affidavit of indigence, the
superior court dismissed the petition. Richards filed a motion for reconsideration,
which the superior court denied. Richards filed a notice of appeal to this Court. We
lack jurisdiction.
      Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . lower courts by certiorari or de novo proceedings”
must be made by filing an application for discretionary appeal in this Court. See
Consolidated Government of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549 SE2d
73) (2001). This procedure must be followed even where the superior court dismisses
the certiorari petition. See Brewer v. Bd. of Zoning Adjustment of Atlanta, 170 Ga.
App. 351 (317 SE2d 327) (1984). Richards failed to comply with the discretionary
appeal procedure. Accordingly, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     01/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.